UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2015 RESTORGENEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-24477 30-0645032 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2150 E ast Lake Cook Road , Suite 750 Buffalo Grove, I llinois (Address of principal executive offices) (Zip Code) (847) 777-8092 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 12, 2015, RestorGenex Corporation (the “Company”) issued a news release announcing its consolidated financial results for the nine months ended September 30, 2015. The full text of the news release is set forth in Exhibit 99.1 attached hereto and is incorporated by reference in this current report on Form 8-K as if fully set forth herein. The Company is furnishing the information contained in this report, including Exhibit 99.1, pursuant to Item 2.02 of Form 8-K promulgated by the Securities and Exchange Commission. This information shall not be deemed to be “filed” with the SEC for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits . (d)Exhibits: Exhibit No. Description Newsrelease announcing consolidated financial results for the nine months ended September 30, 2015 issued by RestorGenex Corporation on November 12 , 2015 (furnished herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 12 , 2015 RESTORGENEX CORPORATION By: /s/Phillip B. Donenberg Name: Phillip B. Donenberg Title: Chief Financial Officer and Secretary RESTORGENEX CORPORATION CURRENT REPORT ON FORM 8-K EXHIBIT INDEX Exhibit No. Description Method of Filing Newsrelease announcing consolidated financial results for the nine months ended September 30, 2015 issued by RestorGenex Corporation on November12 , 2015 Furnished herewith
